Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).
The disclosure is objected to because of the following informalities: 
The specification recites “is same” in paragraphs 0006, 0009, 0061, 0064-0066 and 0072, which should be corrected to “is the same”.
Paragraphs 0011 recites “with least”, which should be corrected to “with the least”.
Paragraph 0011 recites “with highest”, which should be corrected to “with the highest”.
Paragraphs 0016-0020 are incomplete sentences; each should end with a period as each description of a figure should remain one sentence.
Appropriate correction is required.

Claim Objections
Claims 3-4, 6-8, 11-12, 14, 16 and 20 are objected to because of the following informalities:  
the same”
Claim 4 and 12 recite “between upstream heading”, which should be “between the upstream heading” for clearer antecedent basis.
Claim 6 and 14 recite: “wherein a link end of the uplink is same”. This should be “wherein a link end of the uplink is the same”
Claim 7 appears to have a superfluous ‘c’ that should be removed.
Claims 8, 16 and 20 recite “with least”. This should be “with the least”.
Claims 8, 16 and 20 recite “with highest”. This should be “with the highest”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 16 and 20 recite “respective main link”. It is unclear what a respective main link is, as the specification does not explicitly define it and the claim language leaves identifying respective main link to be so ambiguous and broad that the claim is rendered indefinite. When conducting a comparison between a first link and a respective main link as recited in the claim language, one must have a defined 
Claim 16 recites “the ramp link extraction criterion”, which has insufficient antecedent basis. The examiner is interpreting claim 16 to depend on claim 15 instead of claim 9.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of classifying and segmenting data, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to a system (claims 1-8 and claims 17-20) and a method (claims 9-16) of obtaining, evaluating/classifying map link data. Claims 1-20 recite an abstract idea of a mental process that evaluates data. In addition, the remaining claim limitations either work to develop the abstract idea further (defining the selection/evaluation criteria), or to implement the idea onto generic computer components (using a processor and memory or a non-transitory computer readable medium). The recited abstract idea is not integrated into a practical application. In particular, Claims 1-20 do not present any additional elements to integrate the idea into a practical application apart from the recited processor, memory and non-transitory computer readable medium, which are recited with a high level of generality and amount to implementing an abstract idea onto generic computer components. As there is a high level of generality due to the lack of additional elements, this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, Claims 1-20 are directed to an abstract idea.
Claims 1-20 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 1-20 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 1-20 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, including evaluation criteria, and thus do not further integrate the abstract idea into a practical application.
Therefore, Claims 1-20 are not patent eligible under 35 U.S.C 101.

		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai (US5515283A1).
Regarding claim 1, Desai discloses;
A system (disclosed as a vehicle navigation system, Fig 1 element 10) for identifying one or more ramp links associated with a road in a region (disclosed as identifying access ramps from road segments, abstract), the system comprising: 
a memory configured to store computer executable instructions (disclosed as a memory, Fig 1 element 28, column 3 lines 59-61); and 
one or more processors configured to execute the instructions to (disclosed as a CPU, Fig 1 element 24, column 3 lines 57-59): 
obtain map data of the region (disclosed as using data stored in the map data base, column 4 lines 14-15), wherein the map data comprises link data of a plurality of links in the region (disclosed as the map data including road segments, column 4 lines 6-10); 
determine at least one link pair [interpreted to be multiple road segments], corresponding to the road, from among the plurality of links (disclosed as examining the road segment list and constructing ramp data, column 7 lines 15-22), based on the map data of the region (disclosed as the highway segment list, column 7 line 15, which is compiled from map data, column 4 lines 36-39), wherein the at least one link pair satisfies one or more of a link start criterion (disclosed as detecting segments that connect to each other, column 5 lines 11-14), a heading criterion (disclosed as sorting [pairing or associating] road segments according to the highway and direction, Fig 2 step 52, column 5 lines 47-49), or an uplink criterion (disclosed as filtering out highway segments [where highway segments are different from ramp entrance/exit segments], such as by using speed limit thresholds, column 4 lines 43-44); 
determine one or more attributes of each link of the obtained at least one link pair (disclosed as sorting road segments according to the highway and direction, Fig 2 step 52, column 5 lines 47-49); and 
generate ramp link data (disclosed as creating an access ramp database, column 4 lines 22-25) of the one or more ramp links associated with the road, based on the one or more attributes of each link of the at least one link pair (disclosed as identifying, based on direction and position, access ramps from the segments, column 7 lines 15-20).  

Regarding claim 2, Desai discloses;
The system of claim 1 (see claim 1 rejection), wherein the one or more processors are further configured to update the map data of the region, based on the generated ramp link data of the road (disclosed as, after completing the identification from Fig 5a and 5b, returning to  construct a complete highway segment list [as in update the highway segment and perform a new iteration], fig 5b step 120).  

Regarding claim 3, Desai discloses;
The system of claim 1 (see claim 1 rejection), wherein the link data comprises a link start and a link end of each of the plurality of links (disclosed as identifying road segments, where each segment has a start and an end defined by the highway, column 2 lines 28-29), wherein to obtain the at least one link pair, the one or more processors are further configured to extract a plurality of subject link pairs from the plurality of links (disclosed as sorting the road segments between highways and access ramps [the subject/candidate segments], Fig 5a step 50), based on the link start criterion, and 
wherein the link start criterion comprises a first condition that a link start of each link of a respective one of the plurality of subject link pairs is same (disclosed as identifying and sorting segments with connections and headings by identifying them as entrance ramp segments, column 5 lines 11-14, or exit ramp segments, column 5 lines 31-34).  

Regarding claim 7, Desai discloses;
The system of claim 1 (see claim 1 rejection), wherein the at least one link pair comprises a first link and a second link (disclosed as multiple road segments in the map data, column 4 lines 6-10), wherein the one or more attributes of each link of the obtained at least one link pair comprise one or more of map speed limit (disclosed as the map data of the road segments including road speed limits, column 4 line 13), lane count (disclosed as the map data including road characteristics including dividers [which separates the road into lanes] and shape, column 4 lines 11-13), or upstream heading (disclosed as determining the heading [direction and position] of the road segments, Fig 5a step 52) of each of the first link and the second link (disclosed as the map data of the road segments further comprising characteristics, column 4 lines 6-13), and 
wherein c, the one or more processors are further configured to determine at least one ramp link for the road from among the first link and the second link, based on a ramp link extraction criteria (disclosed as identifying and sorting segments with connections by identifying them as entrance ramp segments, column 5 lines 11-14, or exit ramp segments, column 5 lines 31-34, and filtering out highway segments based on speed limits, column 4 lines 43-44).  

Regarding claim 8, Desai discloses;
The system of claim 7 (see claim 7 rejection), wherein the ramp link extraction criteria comprises one or more of:  23Attorney Docket No.: P9204US00Patent 
a first condition that a link with least lane count among the first link and second link is the ramp link; 
a second condition that a link with least map speed limit among the first link and second link is the ramp link; or 
a third condition that a link with highest absolute heading difference with respective main link, among the first link and second link [interpreted to mean identifying a heading of a link in the ramp link extraction criteria], is the ramp link (disclosed as identifying the position and direction of the road segments, Fig 5a step 52, and associating segments with an elevation change [a change in the absolute heading] with a ramp, column 5 lines 25-30).

Regarding claims 9-11, 15-20, it has been determined that no further limitations exist apart from those previously addressed in claims 1-3 and 7-8. Therefore, claims 9-11 are rejected under the same rationale as claims 1-3 respectively, and claims 15-16 are rejected under the same rationale as claims 7-8 respectively, claim 17-18 are rejected under the same rationale as claims 1-2, and claims 19-20 are rejected under the same rationale as claims 7-8 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1).
Regarding claim 4, Desai teaches;
The system of claim 3 (see claim 3 rejection), wherein the link data further comprises upstream [interpreted to indicate the heading of the start location of the link, as recited in paragraph 0031 of the specification] heading data (taught as determining the heading [direction and position] of the road segments, Fig 5a step 52) and downstream [interpreted to indicate the heading of the end location of the link, as recited in paragraph 0032 of the specification] heading data (taught as determining the heading of the road segments, Fig 5a step 52) of each of the plurality of links, wherein to obtain the at least one link pair, the one or more processors are further configured to extract the plurality of subject link pairs from the plurality of links (taught as sorting the road segments between highways and access ramps [the subject/candidate segments], Fig 5a step 50), based on the heading criterion (taught as sorting based on the direction and position of the road segment, Fig 5a step 54), and  22Attorney Docket No.: P9204US00Patent 
wherein the heading criterion comprises a second condition that an absolute difference (while not explicitly taught as using an absolute reference frame, the taught positioning is based on GPS, element 18, which implies a global or absolute reference frame) between upstream heading of each link of a respective one of the plurality of subject link pairs is less than or equal to a threshold value (taught as sorting based on the direction and position of the road segment, Fig 5a step 54).  
While Desai does not explicitly teach sorting the road segments based on a threshold difference, Desai does teach sorting the road segments based on the determined position and direction of the road segments as cited above. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a threshold requirement in determining road segment classification in order to prevent potential false associations or false positives. For example, GPS has a level of uncertainty in the position or heading, and setting a threshold that does not accommodate the level of uncertainty could lead to a systemic incorrect classification based on sensor variation.

Regarding claim 12, it has been determined that no further limitations exist apart from those previously addressed in claim 4. Therefore, claim 12 is rejected under the same rationale as claims 4.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (US5515283A1) and further in view of Koponen (US20190186927A1).
Regarding claim 5, Desai teaches;
The system of claim 4 (see claim 4 rejection), wherein the link data further comprises road classifier data (taught as the map data including highway names and road characteristics, column 4 lines 11-12), map speed limit (taught as the map data including road speed limits, column 4 line 13), and 
wherein to obtain the at least one link pair, the one or more processors are further configured to filter the plurality of subject link pairs, based on the uplink criterion (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44).  
However, Desai does not explicitly teach; and lane count of each of the plurality of links.
Koponen teaches; and lane count of each of the plurality of links (taught as node map data including the number of lanes, paragraph 0003).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the map data classification include the number of lanes as taught by Koponen in the invention taught by Desai in order to improve the navigation and classification. For example, Koponen teaches that including the number of lanes enables the navigation to prevent missing turns where distance travelled is increased (paragraph 0216).

Regarding claim 6, Desai teaches;
The system of claim 5 (see claim 5 rejection), wherein to filter the extracted plurality of subject link pairs, the one or more processors are further configured to determine, for each of the plurality of subject link pairs (taught as sorting the road segments between highways and access ramps, Fig 5a step 50), an uplink from among the plurality of links, wherein a link end of the uplink is same as a link start of each link of the respective one of the plurality of subject link pairs (taught as sorting the road segments based on a position and direction, Fig 5a step 54, exemplified where the northernmost segment of 101 Southbound is the same as the first segment listed, and subsequently lists the next segments, column 6 lines 47-50), and 
wherein the uplink criterion comprises one or more of: 
a third condition that an absolute difference between a downstream heading of a respective uplink and an upstream heading of each link of the respective one of the plurality of subject link pairs is less than or equal to the threshold value (see claim 4 rejection), 
a fourth condition that a road classifier of the uplink corresponds to a high speed road [interpreted to mean a road with a higher than threshold speed limit] (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44), or 
a fifth condition that a map speed limit of the uplink is greater than or equal to a threshold speed limit value (taught as filtering out highway segments by using speed limit thresholds, column 4 lines 43-44).  

Regarding claims 13-14, it has been determined that no further limitations exist apart from those previously addressed in claims 5-6. Therefore, claims 13-14 are rejected under the same rationale as claims 5-6 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662